DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose Information Material to Patentability
 	According to 37 CFR  1.56: 
(a)    A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by  § §  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
	(1)     Prior art cited in search reports of a foreign patent office in a counterpart application, and
	(2)    The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.
(b)    Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
	(1)     It establishes, by itself or in combination with other information, a  prima facie case of unpatentability of a claim; or
	(2)    It refutes, or is inconsistent with, a position the applicant takes in:
	(i)         Opposing an argument of unpatentability relied on by the Office, or
	(ii)        Asserting an argument of patentability.
    	A  prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
(c)    Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
	(1)    Each inventor named in the application;
	(2)    Each attorney or agent who prepares or prosecutes the application; and
		(3)    Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the application.
(d)    Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor.
(e)    In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application.

	     There are some references found to be material to the patentability of the instant invention, including but not limited to copending applications 16/755,817 and 16/957,600, along with the references cited in these applications. All of these references are believed to be material to the instant invention as they are materially related to a 

Drawings
The drawings are objected to because:
Drawings 1A-1G lack sufficient contrast, and multiple numerals and/or labeled regions (including but not limited to: 110, 112, 2021, 2022) are illegible on the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-10 and 12-21 are objected to because of the following informalities:  
In claim 1, in the last line, the term of “opposite” should read as: -- opposite to each other --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the subject matters of:  forming first dopant type trenches respectively on the epitaxial layer at both sides of the first dielectric island in the first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of:  forming first dopant type trenches respectively on the epitaxial layer at both sides of the first dielectric island in the first region; but it fails to clarify: whether it is definitely meant to remove a portion of the recited epitaxial layer so as to form a long cut (i.e., a trench) therein, or to form a first dopant type doped region in the surface region of the recited epitaxial layer;  and/or whether the first dopant type doped region is formed definitely on (i.e., above) or in the surface region of the recited epitaxial layer. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 16/755,817 (US 2020/0335498 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of a semiconductor device formed via manufacturing method that can naturally and/or obviously comprise:
providing a semiconductor substrate, forming a first dopant type epitaxial layer having a first region, a second region, and a third region on a front surface of the semiconductor substrate, the third region being located between the first region and the second region, and forming at least one groove located in the first dopant type epitaxial layer in the third region;

filling the groove and forming dielectric islands located on the first dopant type epitaxial layer, the dielectric islands including first dielectric islands, second dielectric islands, and a third dielectric island; the first dielectric islands partially covering a region between two adjacent second dopant type deep wells in the first region, and partially covering a region between two adjacent second dopant type deep wells in the second region; the first dielectric islands being not in contact with the two adjacent second dopant type deep wells; the second dielectric islands partially covering part of a region of each of the second dopant type deep wells in the first region and partially covering part of a region of each of the second dopant type deep wells in the second region; the second dopant type deep wells at both sides of each of the second dielectric islands in the first region and the second dopant type deep wells at both sides of each of the second dielectric islands in the second region being regions where first dopant type source regions are to be formed; and the third dielectric island covering the groove;
forming first dopant type trenches respectively on the epitaxial layer at both sides of the first dielectric island in the first region, the first dopant type trenches extending to the regions in the first region where the first dopant type source regions are to be formed;
forming gate structures respectively covering the first dielectric islands and the third dielectric island and on the first dopant type epitaxial layer, the gate structures exposing the second dielectric islands and the regions respectively in the first region 
performing ion implantation to the first dopant type source regions using the gate structures and the second dielectric islands as a mask to form the first dopant type source regions respectively in the first region and in the second region;
wherein the first dopant type and the second dopant type are opposite.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-21 of copending Application No. 16/957,600 (US 2020/0350420 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of a manufacturing method for a semiconductor device, that can naturally and/or obviously comprise:
providing a semiconductor substrate, forming a first dopant type epitaxial layer having a first region, a second region, and a third region on a front surface of the semiconductor substrate, the third region being located between the first region and the second region;
forming at least two second dopant type deep wells respectively in each of the first region and the second region;

forming first dopant type trenches respectively on the epitaxial layer at both sides of the first dielectric island in the first region, the first dopant type trenches extending to the regions in the first region where the first dopant type source regions are to be formed;
forming gate structures respectively covering the first dielectric islands and the third dielectric island and on the first dopant type epitaxial layer, the gate structures exposing the second dielectric islands and the regions respectively in the first region and in the second region where the first dopant type source regions are to be formed; and

wherein the first dopant type and the second dopant type are opposite.
Although the claims in the US Patent do not more expressly disclose that the method can also include a step of forming at least one groove located in the first dopant type epitaxial layer in the third region, it is noted that it is well known in the art that such a groove can be commonly and desirably formed so as to form the desired device isolation between two active regions.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known isolation groove into the method claimed in the Patent, so that a method for forming a semiconductor device with desired inter-device isolation would be obtained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-E are cited as being related to VDMOS structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898